339 S.W.3d 519 (2011)
Walter MILLER, Jr. and Denise Kerley, Appellants
v.
Margaret MILLER and John Miller, Respondents.
Nos. ED 94837, ED 94899.
Missouri Court of Appeals, Eastern District, Division Five.
March 22, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 10, 2011.
Application for Transfer Denied June 28, 2011.
Stephen C. Banton, Brian G. Quinn, St. Louis, MO, for appellants.
Louis J. Leonatti, Mexico, MO, for respondents.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Walter Miller, Jr. and Denise Kerley (collectively, Appellants) appeal from the *520 trial court's judgment that found in favor of Margaret Miller and John Miller in Appellants' trust-contest action. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court's finding is supported by substantial evidence, Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), and that the trial court did not abuse its discretion in excluding certain evidence, Eckelkamp v. Burlington N. Santa Fe Ry. Co., 298 S.W.3d 546, 550 (Mo.App. E.D.2009); Goede v. Aerojet General Corp., 143 S.W.3d 14, 23 (Mo.App. E.D.2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2010).